Oct 15 2015, 9:08 am




ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEES
Brian J. Hurley                                            C. Christopher Dubes
Timothy Krsak                                              Barrett & McNagny, LLP
Douglas Koeppen & Hurley                                   Fort Wayne, Indiana
Valparaiso, Indiana
                                                           Karl L. Mulvaney
                                                           Nana Quay-Smith
                                                           Jessica Whelan
                                                           Bingham Greenebaum Doll, LLP
                                                           Indianapolis, Indiana
                                                           Mark W. Baeverstad
                                                           Andrew L. Palmison
                                                           Rothberg Logan & Warsco
                                                           Fort Wayne, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

John A. Hill, III and Susan Hill,                          October 15, 2015

Appellants-Plaintiffs,                                     Court of Appeals Case No.
                                                           02A03-1405-CT-146
        v.                                                 Appeal from the Allen Superior
                                                           Court

Steven N. Rhinehart, M.D. and                              The Honorable Stanley A. Levine,
                                                           Judge
Fort Wayne Medical Oncology
and Hematology, Inc.; John F.                              Cause No. 02D01-0908-CT-318
Csicsko, M.D. and David P.
Lloyd, M.D., as Individuals and
Cardiovascular Associates of
Northeastern Indiana, LLC, a
Professional Corporation; and
Thomas P. Ryan, D.O.,



Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015                          Page 1 of 26
      Appellees-Defendants.




      Riley, Judge.


                                    STATEMENT OF THE CASE

[1]   Appellants-Plaintiffs, John A. Hill (Hill) and Susan Hill, appeal the trial court’s

      judgment in favor of Steven N. Rhinehart, M.D. (Dr. Rhinehart) and Fort

      Wayne Medical Oncology and Hematology, Inc.; John F. Csicsko, M.D. (Dr.

      Csicsko) and David P. Lloyd, M.D. (Dr. Lloyd), as individuals, and

      Cardiovascular Associates of Northeastern Indiana, LLC, a professional

      corporation; and Thomas P. Ryan, D.O. (Dr. Ryan).


[2]   We affirm.


                                                     ISSUES

[3]   Hill raises three issues on appeal, which we restate as follows:


          (1) Whether the trial court properly granted judgment on the evidence in

               favor of Dr. Lloyd and Dr. Csicsko;

          (2) Whether Hill was prevented from pursuing a theory of joint and several

               liability against all physicians by the entry of the judgment on the

               evidence against two of the physicians; and




      Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015   Page 2 of 26
          (3) Whether the trial court abused its discretion in tendering Jury

                Instruction No. 23 and instructing the jury that physicians are not liable

                for an error in diagnosis or treatment when exercising reasonable care.


                             FACTS AND PROCEDURAL HISTORY

[4]   On December 6, 1999, Hill was admitted to Parkview Memorial Hospital

      (Parkview) for a cardiac catheterization related to angina pain. Dr. Ryan, a

      board-certified cardiologist, performed the procedure, which revealed severe

      coronary artery disease with multiple blockages of two main coronary arteries.

      Because of the severity of the disease and Hill’s risk of death from sudden heart

      attack, Dr. Ryan recommended immediate coronary artery bypass surgery for

      the following day. On December 7, 1999, Dr. Lloyd, a board-certified vascular

      surgeon, executed Hill’s coronary bypass surgery. Hill was given the standard

      dose of 27,000 units of Heparin, “an anti-coagulant, used to thin the blood,”

      which helped to “keep the blood flowing through the heart pump.” (Transcript

      pp. 265, 292). He further received 5,000 units of Heparin subcutaneously twice

      a day until December 9, 1999. The coronary bypass surgery was pronounced a

      success and Hill was moved into the intensive care unit for recovery.


[5]   As his recovery began, Hill manifested numerous complications. Immediately

      following surgery, Hill experienced a “natural drop in platelets 1 as a result of




      1
       Platelets are cell-based mechanisms that “recognize that there’s been an injury and will aggregate at that site
      of injury” and form clots. (Tr. p. 266).

      Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015                         Page 3 of 26
the surgery” because the “heart/lung bypass machine [used during surgery]

simply ‘chews up’ platelets.” (Tr. pp. 636, 683). Over the following day, Dr.

Ryan did not see the rebound from the low platelet count that he was expecting

and, as a result, on December 9, 1999, he entered an order to “[s]top all

subcutaneous Heparin.” (Tr. p. 637). At that point, Dr. Ryan suspected Hill to

be suffering from Heparin-Induced Thrombocytopenia (HIT), which is a rare

“immune mediated response to the presence of the Heparin antigen in the

body.” (Tr. p. 639). Usually, HIT manifests itself “about five to ten days after

exposure to the Heparin.” (Tr. p. 278). It “is an uncommon problem” and

“mimics many other disease processes. It’s very, very difficult to diagnose.”

(Tr. p. 1468). 2 By discontinuing all Heparin—which was the recommended

standard of care for treatment of HIT in 1999—Dr. Ryan expected to see “a

slow rise in the platelet count back to its normal levels within three to five

days.” (Tr. p. 640). Hill was not administered a non-Heparin anticoagulant as

a replacement medicine, even though a non-Heparin option, Refludan, was

available at Parkview. However, unbeknownst to Dr. Ryan, Hill continued to

receive a minimal dose of Heparin because of Parkview’s protocol that

prescribed “Heparin flushes” of the IV lines. (Tr. pp. 649-50).




2
  In fact, during the early days of the disease in the 1980s, “many clinicians did not believe that HIT existed
or HITT.” (Tr. p. 1458). It was not until the late ‘90s and early 2000s, that the medical community “started
to formulate both diagnostic criteria that everybody accepted as reasonable and therapeutic modalities that
were reasonable.” (Tr. p. 1459).

Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015                         Page 4 of 26
[6]   Dr. Ryan’s anticipated bounce in platelet counts never occurred. Instead, Hill

      developed life-threatening complications, including Adult Respiratory Distress

      Syndrome (ARDS), Thrombocytopenia, 3 failure to wean from the ventilator,

      Moraxella infection in his lungs, high fevers, sepsis, and extreme swelling

      throughout his body. Based on this “constellation of symptoms” on December

      13, 1999, Dr. Ryan believed Hill to be suffering from Disseminated

      Intravascular Coagulopathy (DIC), which is “an extremely serious condition

      manifested by formation of clots in blood vessels coupled at the same time with

      the fall in the patient’s platelet count.” (Tr. pp. 701, 685). However, due to the

      eighty percent drop in platelet count combined with a significant swelling of

      Hill’s left arm, Hill’s medical expert, Harry Jacob, M.D. (Dr. Jacob), testified

      that, at this point Hill’s HIT had developed a Thrombosis component (HITT) 4

      and Refludan, the non-Heparin anticoagulant, should have been prescribed. In

      1999, Refludan was a newly approved drug which was “not strongly supported

      by the medical community” as it could cause severe “bleeding into the brain

      tissue” and no reversal agent existed. (Tr. pp. 1479, 1480). “Refludan was

      [later] taken off the market because its safety profile did not match what current

      FDA standards would require.” (Tr. p. 1481).




      3
       Thrombocytopenia indicates a low platelet count. When a patient’s platelet count drops too low, he is at
      great risk of bleeding to death. (See Tr. pp. 1497-98).
      4
       In HITT patients, Heparin, which is given to prevent clotting, has the opposite effect: it activates the
      platelets’ clotting factor, causing the platelets to aggregate in clumps in the blood vessels. As a result, HITT
      decreases the patient’s blood platelet levels while simultaneously causing potentially fatal thrombosis. (See
      Tr. pp. 266-69).

      Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015                           Page 5 of 26
[7]   Throughout the day on December 13, 1999, Hill continued to experience a

      decrease in his platelet count and the swelling in his left arm worsened, with his

      hand becoming “cool and blue.” (Tr. p. 310). Dr. Lloyd ordered an ultrasound

      Doppler study for the following morning to auditorily evaluate the flow of

      blood in Hill’s arm. On December 14, 1999, Dr. Csicsko, a board-certified

      cardiovascular surgeon, discovered that Hill had continued to receive Heparin

      through the flushing of his IV lines and discontinued the protocol. He ordered

      saline to be used instead.


[8]   On December 15, 1999, at 1:00 a.m., the nursing notes indicated that Hill’s

      “[r]ight foot is mottled and capillary refill is greater than three seconds. Both

      feet are cold to touch. . . . Left toes are cyanotic and blue appearing.” (Tr. p.

      313). At 1:30 a.m., the notes reflected that Hill’s “[r]ight leg is swollen and firm

      from the ankle to the groin.” (Tr. p. 315). At 8:30 a.m., the notes warned that

      Hill’s left arm is swollen and blue. Dr. Jacob testified that all these symptoms

      reflect a worsening HITT. Later that day, Dr. Ryan consulted with Dr. David

      Goertzen (Dr. Goertzen), an orthopaedic surgeon, about the “extreme swelling

      in [Hill’s] limbs” and his concern that “the swelling may compromise his

      arterial system.” (Tr. p. 697). After the consultation, Dr. Goertzen performed

      a “fasciotomy,” which is “a cutting of the skin to release the pressure on the

      skin and therefore allow the blood vessels not to be compromised by the

      swelling around it.” (Tr. p. 697).


[9]   On December 16, 1999, Hill’s clinical assessment remained essentially

      unchanged and was considered to be “very critical” because “his limbs were

      Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015   Page 6 of 26
       necrosing.” (Def.’s Exh. H, p. 40). A consult with Dr. Rhinehart, a

       hematologist, was sought that morning. Dr. Rhinehart’s “differential diagnosis

       was Acute Respiratory Distress Syndrome, sepsis, DIC.” (Def.’s Exh. H, p.

       38). To combat the presumed diagnosis of DIC, Dr. Rhinehart immediately

       ordered a 5,000 unit bolus of Heparin, to be administered intravenously, with

       an intravenous infusion of approximately 1,000 cc’s of Heparin per hour for

       sixteen to seventeen hours thereafter. At certain times throughout the day, Dr.

       Rhinehart ordered the administration of additional platelets to control Hill’s

       bleeding following his fasciotomy.


[10]   On December 17, 1999, with Hill’s condition unchanged, Dr. Rhinehart

       discontinued all Heparin and platelet infusions and requested “a Heparin

       induced antibody titer,” a specific test to “measure the antibody” and a

       confirmatory diagnosis of whether a patient suffers from HIT or HITT. (Tr. p.

       352). In 1999, the closest testing center was located in Milwaukee. On the

       same day, Dr. Rhinehart also ordered the administration of Refludan, “to

       prevent further clotting from occurring.” (Tr. pp. 354-55). Once Refludan was

       administered, Hill’s platelet count began to rebound.


[11]   On December 20, 1999, the necrosis gangrene 5 and swelling in Hill’s right leg

       and left arm were too extensive and Dr. Goertzen amputated the left arm just

       below the elbow and the right leg above the knee. Hill continued to experience



       5
         Gangrene indicates the presence of dead tissue, which, in turn, attracts infection. “If you don’t get rid of
       the dead tissue, you’re going to die of infection.” (Tr. p. 308).

       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015                           Page 7 of 26
       swelling problems in his left leg and, on December 28, 1999, Dr. Goertzen

       amputated Hill’s left leg above the knee. Hill remained in critical care at

       Parkview until December 31, 1999, when he was transferred to I.U. Medical

       Center for six weeks. In mid-February, 2000, Hill was released to the

       Rehabilitation Institute of Chicago where he received in-patient physical

       therapy before returning home in early April 2000.


[12]   On March 26, 2001, Parkview entered into a Settlement Agreement

       (Agreement) with Hill regarding all claims related to the health care provided

       by Parkview. Pursuant to the agreement, Hill released Parkview from liability

       in exchange for $250,000. On December 5, 2001, Hill filed a proposed

       Complaint for medical malpractice with the Indiana Department of Insurance

       pursuant to Ind. Code § 34-18-1-1. The Complaint alleged that Dr. Ryan, Drs.

       Lloyd and Csicsko, and Dr. Rhinehart violated their respective standards of

       care in providing Hill post-surgical care, resulting in the loss of three limbs. The

       medical review panel unanimously determined that the evidence did not

       support the conclusion that the doctors failed to comply with the appropriate

       standard of care.


[13]   On December 21, 2001, Hill entered into a Settlement Agreement and Release

       (Release) with the Indiana Patient’s Compensation Fund (the Fund), which was

       later approved by the trial court. Pursuant to the Release, Hill released the




       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015   Page 8 of 26
       Indiana Department of Insurance from all claims arising from Hill’s care and

       treatment while at Parkview in exchange for one million dollars. 6


[14]   In 2004, the physicians filed a joint Petition for Preliminary Determination,

       alleging the following: (1) Hill’s Release with the Fund released all claims

       against the physicians; and (2) Hill had obtained the maximum amount of

       compensation permitted by the Indiana Medical Malpractice Act. The trial

       court subsequently denied the joint Petition. The physicians sought and were

       granted certification of the trial court’s preliminary determination and

       declaratory judgment for interlocutory appeal, and this court accepted

       jurisdiction. In Csicsko v. Hill, 808 N.E.2d 80, 83 (Ind. Ct. App. 2004) trans.

       denied, we determined that the Release, when read as a whole, establishes that

       Hill and the Fund intended to release only the Fund from further liability

       arising out of the negligence settled by Parkview, not the physicians. In

       addressing the physicians’ argument that Hill had already received the

       maximum amount allowed under the Act, we relied on Miller v. Memorial Hosp.

       of South Bend, Inc., 679 N.E.2d 1329, 1331-32 (Ind. 1997), where our supreme

       court stated

                [The Medical Malpractice Act] authorizes only one recovery in those
                cases where a single injury exists, irrespective of the number of acts
                causing the injury. Conversely, there is no dispute that, if there are
                two separate and distinct injuries caused by two separate occurrences



       6
         Under the Indiana Medical Malpractice Act, the total amount recoverable for a patient’s injury or death
       cannot exceed $1.25 million. I.C. § 34-18-14-3(a)(3). Hill received an aggregate sum of $1.25 million from his
       settlements with Parkview and the Fund.

       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015                       Page 9 of 26
               of malpractice, the statute does not preclude two separate recoveries
               (each separately limited in accordance with the Act).
       Accordingly, in line with the dictates of Miller, we affirmed the trial court’s

       decision because “a genuine issue of material fact exists as to whether the

       injuries Hill suffered, including the loss of many limbs, the failure of multiple

       organs, and the necessity of having to undergo several surgeries, constituted

       separate injuries from separate acts of malpractice under the Medical

       Malpractice Act.” Csicsko, 808 N.E.2d at 84.


[15]   In June 2011, Hill sought summary judgment to prevent the doctors’ use of a

       $8.1 million settlement reached between Hill and pharmaceutical drug

       manufacturers as a setoff because the doctors failed to name the pharmaceutical

       companies as non-parties under I.C. §§ 34-51-2-17 & -18. In turn, the

       physicians requested summary judgment on the setoff, based on the common

       law principle that a plaintiff may only recover one full satisfaction irrespective

       of how many defendants are jointly liable. In December 2011, the trial court

       granted summary judgment in favor of Hill and against the doctors, concluding

       that the doctors could not setoff Hill’s prior settlements against any malpractice

       verdict.


[16]   On January 30, 2013, the physicians filed their second motion for summary

       judgment seeking a determination that because Hill had already received the

       maximum amount of recovery under the Medical Malpractice Act, Hill could

       not pursue his current malpractice claims unless he produced evidence




       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015      Page 10 of 26
       establishing separate and distinct injuries from the doctors’ acts of malpractice.

       The trial court denied the summary judgment motion.


[17]   On January 17 through 31, 2014, the trial court conducted a jury trial on Hill’s

       claim of medical malpractice against the doctors. At the conclusion of Hill’s

       case in chief, all four physicians moved for judgment on the evidence, asserting

       that Hill had failed to present any evidence establishing that the doctors had

       caused a separate and distinct injury from the injuries already compensated by

       Parkview and the Fund. The trial court entered judgment for Drs. Lloyd and

       Csicsko, but denied the motion with respect to Drs. Ryan and Rhinehart. At

       the close of the evidence, Drs. Ryan and Rhinehart renewed their motion,

       which was again denied. After submitting the cause to the jury, the jury

       returned a verdict in favor of Drs. Ryan and Rhinehart.


[18]   Hill now appeals the judgment on the evidence in favor of Drs. Lloyd and

       Csicsko and the jury’s verdict for Drs. Ryan and Rhinehart. Additional facts

       will be provided as necessary.


                                    DISCUSSION AND DECISION

                                           I. Judgment on the Evidence


[19]   Hill’s main contention focuses on the trial court’s directed verdict in favor of

       Drs. Lloyd and Csicsko. Pointing to four specific breaches in his care and

       treatment, Hill contends that the evidence supports that his “loss of limbs was

       proximately caused by the failure to properly treat [his] HIT which then turned



       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015   Page 11 of 26
       into HITT.” (Appellant’s Br. p. 28). Therefore, Hill maintains that his “case

       should have gone to the jury as to all defendants.” (Appellant’s Br. p. 32)


[20]   The purpose of a motion for judgment on the evidence is to test the sufficiency

       of the evidence. Levee v. Beeching, 729 N.E.2d 215, 223 (Ind. 2000). The grant

       or denial of a motion for judgment on the evidence is within the broad

       discretion of the trial court and will be reversed only for an abuse of that

       discretion. Id. Indiana Trial Rule 50 reads in pertinent part:

               Where all or some of the issues in a case tried before a jury or an
               advisory jury are not supported by sufficient evidence or a verdict
               thereon is clearly erroneous as contrary to the evidence because the
               evidence is insufficient to support it, the court shall withdraw such
               issues from the jury and enter judgment thereon or shall enter
               judgment thereon notwithstanding a verdict.
[21]   Upon review of the trial court’s ruling on a motion for judgment on the

       evidence, we apply the same standard as the trial court, considering only the

       evidence and reasonable inferences most favorable to the nonmoving party.

       Levee, 729 N.E.2d at 223. Judgment may be entered only if there is no

       substantial evidence or reasonable inferences to be drawn therefrom to support

       an essential element of the claim. Id. A judgment on the evidence is proper

       only when there is a total absence of evidence in favor of the plaintiff, that is,

       when the evidence is without conflict and is susceptible of only one inference

       and that inference is in favor of the defendant. Id. Likewise, judgment on the

       evidence is proper if the inference intended to be proven by the evidence cannot

       logically be drawn from the proffered evidence without undue speculation. Id.



       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015      Page 12 of 26
[22]   Because Hill had already received the total amount recoverable for an act of

       medical malpractice after entering into the Agreement with Parkview and the

       Release with the Fund, he can only obtain a “multiple cap recovery” by

       establishing that “there are two separate and distinct injuries caused by two

       separate occurrences of malpractice.” See I.C. § 34-18-14-3; Miller, 679 N.E.2d
1332. Even if a patient suffers multiple acts of malpractice but manifests a

       single injury, the patient can pursue only one recovery under the Medical

       Malpractice Act. See St. Anthony Med. Ctr. Inc. v. Smith, 592 N.E.2d 732, 734-

       735, 739 (Ind. Ct. App. 1992) (only one recovery permitted when hospital

       performed a test which caused patient to suffer a stroke, and after being

       admitted to the hospital, the patient received an overdose of medication, dying

       two weeks later), trans. denied; compare Miller, 679 N.E.2d at 1329 (two

       recoveries permitted when physician caused prenatal brain damage to one part

       of the infant’s brain, and hospital failed to properly treat the infant for zero

       blood glucose, causing a separate and distinct injury to a different part of the

       brain).


[23]   Relying on Indiana’s case law prohibiting a multiple cap recovery, the

       physicians moved for judgment on the evidence at the close of Hill’s case in

       chief on the basis that Hill’s injuries had been fully satisfied by Parkview and

       the Fund and the absence of evidence that the injuries allegedly caused by the

       doctors were separate and distinct from the injuries compensated by this

       Agreement and Release. During the hearing on the motion outside the

       presence of the jury, the trial court carefully delineated the evidence that had


       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015   Page 13 of 26
       been presented to the jury and that which had been received by the trial court

       outside the jurors’ presence. Evaluating the evidence, the trial court held with

       respect to Dr. Lloyd:

               The question of Dr. Lloyd is a little more troubling than Dr. Csicsko.
               There’s some evidence from Dr. Jacob that giving platelets contributed
               to the injuries but the second part of that is there’s no evidence as to
               what injuries that caused. Even if the jury would believe only Dr.
               Jacob and none of the other experts, there’s still no evidence to show
               that[,] so as to Dr. Lloyd, the Motion is GRANTED.
       (Tr. pp. 2196-97). Next, regarding Dr. Csicsko, the trial court found:

               That’s a different story. . . . Dr. Csicsko’s negligence supposedly is that
               he didn’t stop all Heparin. Perhaps it could be said that he should
               have done it on the 9th but he wasn’t there. His first time was the 13th.
               So, I can’t, joint and several all of that argument he made
               notwithstanding, I can’t – the only thing [Hill] raised is that it’s
               possible that the jury could find that he should have stopped all
               Heparin on the 13th. Again, the second part of that is if that’s the case,
               what are the separate and distinct injuries that attributed to that act of
               negligence even if they believe only Dr. Jacob. There’s no evidence of
               that so the Motion as to Dr. Csicsko is GRANTED as well.
       (Tr. pp. 2197-98).


[24]   After viewing the totality of the evidence presented to the jury and the evidence

       read into the record by the trial court 7 at the close of Hill’s case in chief, we

       cannot conclude that the trial court abused its discretion in granting a directed




       7
         The trial court read the relevant parts of the Release with the Fund and the Agreement with Parkview into
       the record. Even though the settlements were not admitted as evidence or presented to the jury, they were
       considered by the trial court in making its determination on the doctors’ motion because, as part of the
       motion, the Release and Agreement were “certainly before [the trial court] . . . ” (Tr. p. 2183).

       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015                     Page 14 of 26
       verdict in favor of Drs. Lloyd and Csicsko. Without having to analyze whether

       Hill satisfied the first prong of his burden of proof—whether the physicians

       performed a separate and distinct malpractice—we will address the second

       prong, i.e., whether Hill incurred a separate and distinct injury from the one

       already satisfied by the Agreement entered into with Parkview and the Release

       with the Fund.


[25]   With respect to the Agreement with Parkview, the trial court read

               Claimants, John Hill, III and Susan Hill, . . . Paragraph C says, . . .,
               “The Claimants allege that John Hill suffered at least two (2), and
               perhaps three (3) discrete injuries.” I can only assume from that it’s
               two (2) limbs or three (3) limbs and if I’m wrong, somebody will tell
               me. It goes on to say, “from discrete acts of medical malpractice. This
               is a disputed fact, resolution of which is not relevant to the Settlement
               Agreement between Claimants and Respondents, and it is recited in
               the Settlement Agreement for the sole purpose of articulating
               Claimants’ position that they intend to pursue other remedies from
               other parties relating to the health care provided to John Hill in
               December 1999.” . . . Paragraph D, the next paragraph [] says, “The
               parties desire to enter into this Settlement Agreement to provide,
               among other things, for certain payments in the aggregate sum of
               $250,000.00 in full settlement and discharge of all claims and actions
               of Claimants for damages due to, arising out of, or related to the
               above-referenced health care provided by [Parkview] on the terms and
               conditions set forth herein, with the following exceptions.”
       (Tr. pp. 2184-85). Regarding the Release with the Fund, the trial court noted as

       follows:

               In consideration of the payment set forth in Paragraph 1, Plaintiffs
               fully release, and forever discharge the Commissioner, the Indiana
               Department of Insurance, the [Fund], and their agents, employees,
               representatives, attorneys, officials from any and all past, present or
               future claims, demands, or cause of action, to recover monetary

       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015        Page 15 of 26
               damages, whether derivative or otherwise, whether based on tort,
               contract, or other theory of recovery, in which now exists or which
               may exist in the future on account of or in any way related to any and
               all known or unknown, foreseen or unforeseen, bodily and/or personal
               injuries suffered by Plaintiff as a result of the negligence settled by
               [Parkview] and described by Plaintiffs’ counsel in his letter of March
               22, 2001, which is attached as Exhibit A. This Release applies only to
               claims based upon the negligence of [Parkview].
               ***
               [Exhibit A reads] Mr. Hill suffered the loss of both legs above the knee,
               the loss of the left arm immediately below the elbow, and multiple
               organ failure and surgeries, all as a result of negligent care and
               treatment while at [Parkview] until his release to the I.U. Medical
               Center at the end of December, 1999.
       (Tr. pp. 2186-87). In other words, by entering into the Agreement with

       Parkview and the Release with the Fund, Hill received a settlement for the

       amputations of his three limbs as a result of negligent care and treatment.

       Therefore, to receive a multi-cap recovery under the Medical Malpractice Act,

       Hill was required to establish that Drs. Lloyd and Csicsko’s breach of the

       standard of care resulted in injuries separate and distinct from these three

       amputations.


[26]   Viewing the evidence most favorable to Hill, Dr. Jacob, Hill’s expert, testified

       that Hill “sustained a loss of three limbs as a result of his care and treatment in

       this case.” (Tr. p. 453). Although Dr. Jacob was unable to say precisely how

       much amputation would be required by the time the administration and flushes

       of Heparin was discontinued, he could not affirm that the prompt use of

       Refludan on December 14, 1999, could have “completely salvaged” Hill’s

       limbs. (Tr. p. 454). Dr. Jacob also admitted to being “unable to define which


       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015    Page 16 of 26
       doctor was associated with which limb amputation.” (Tr. p. 454). At no point

       during his day-long testimony, did Dr. Jacob indicate that Drs. Lloyd and

       Csicsko’s breach of the standard of care resulted in injuries distinct and separate

       from the three limb amputations. In fact, nowhere in the record did Hill

       establish that he incurred any injuries separate and distinct from the

       amputations, which had already been compensated under the Agreement and

       Release. As Hill failed to satisfy his burden of proof, the trial court properly

       granted Drs. Csicsko and Lloyd’s motion for judgment on the evidence. 8


                                          II. Joint and Several Liability


[27]   Continuing his focus on the directed verdict, Hill next contends that the trial

       court erred by granting Drs. Lloyd and Csicsko’s motion for judgment on the

       evidence because it prejudiced Hill by preventing the jury from “evaluating the

       liability of the doctors jointly and severally as a team.” (Appellant’s Br. p. 32).

       Hill maintains that after the directed verdict, the jury was unable to consider the

       actions of Drs. Lloyd and Csicsko, and consequently was prevented from

       considering the doctors “as collaborators and it prevented the failures of one of

       the doctors to be included with the failure of another.” (Appellant’s Br. p. 37).




       8
         Drs. Ryan and Rhinehart were denied a directed verdict because evidence was presented indicating that
       their alleged breach of the standard of care possibly aggravated the degree of the amputation originally
       needed. Whether an aggravation of an injury originally satisfied by an agreement can be considered as a
       “separate and distinct injury” for purposes of the multi-cap recovery under the Medical Malpractice Act is
       not before us today and is better left for a future time.

       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015                      Page 17 of 26
       Therefore, Hill requests this court to grant him a new trial as to all parties, “so

       that all parties may be tried as joint tortfeasors.” (Appellant’s Br. p. 37).


[28]   It is well established that in medical malpractice actions, the Indiana

       Comparative Fault Act does not apply. Cavens v. Zaberdac, 849 N.E.2d 526, 529

       (Ind. 2006). Accordingly, the common law defenses remain available to

       defendants in cases alleging medical malpractice. Id. At common law, joint

       tortfeasors are two or more persons jointly or severally liable in tort for the

       same injury to person or property. Flagg v. McCann Corp., 498 N.E.2d 76, 78

       (Ind. Ct. App. 1986), reh’g denied. Their actions unite to cause a single injury.

       Marquez v. Mayer, 727 N.E.2d 768, 773-74 (Ind. Ct. App. 2000), trans. denied.

               When more than one unite in the commission of a wrong, each is
               responsible for the acts of all, and for the whole damage; also, where
               separate and independent acts of negligence by different persons
               concur in perpetrating a single injury, each is fully responsible for the
               trespass. Courts will not undertake to apportion the damage in such
               cases among the joint wrongdoers. The injured party has at his
               election his remedy against all, or any number.
       Cleveland, Cincinnati, Chicago & St. Louis Railway Co. v. Hilligoss, 86 N.E. 485, 487

       (Ind. 1908) (citation omitted).


[29]   Thus, to impose joint and several liability on Drs. Lloyd and Csicsko, it is

       imperative that these doctors contributed to the negligent actions which resulted

       in Hill’s injury. In other words, joint and several liability does not impose

       liability on a defendant who is otherwise not liable. The fact that Drs. Csicsko

       and Lloyd contributed and collaborated with the two other doctors to jointly

       provide treatment to Hill does not equate to a transfer of liability of one doctor

       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015          Page 18 of 26
       to the non-liable physicians simply by virtue of their collaboration. As we

       concluded that the directed verdicts in favor of Drs. Csiscko and Lloyd were

       properly entered, Hill cannot now avail himself of the doctrine of joint and

       several liability to transfer any perceived negligence of Drs. Ryan and

       Rhinehart onto Drs. Lloyd and Csicsko.


[30]   Moreover, the entry of the directed verdict did not prevent Hill from fully

       presenting his case. The doctors’ motion for directed verdict was heard and

       ruled upon after Hill rested his case-in-chief. Accordingly, there was no

       prejudice to Hill in explaining the temporal relationship between the physicians

       and their respective collaborative actions with respect to Hill’s care and

       treatment. Therefore, we deny Hill’s request for a new trial. 9


                                             III. Jury Instruction No. 23




       9
         In his Appellate Brief, Hill also appears to challenge the trial court’s refusal to tender his proposed
       instruction on joint and several liability to the jury. Hill’s proposed instruction followed model instruction
       nos. 323 and 1519, and addressed the allocation of damages among negligent defendants who jointly
       contributed to the same injury. This proposed jury instruction instructed the jurors:
                If you decide that Defendants, [Dr. Rhinehart, Dr. Csicsko, Dr. Lloyd, Dr. Ryan] were all
                medically negligent and that their negligence contributed to the same injury, they are all
                liable for the entire amount of [Hill’s] damages arising from that injury.
                If you decide that any combination of Defendants [Dr. Rhinehart, Dr. Csicsko, Dr. Lloyd,
                Dr. Ryan], were medically negligent, and that their combined negligence contributed to the
                same injury, then the Defendants whose combined negligence contributed to the same
                injury are all liable for the entire amount of [Hill’s] damages arising from that injury.
       (Appellant’s App. p. 804). As the directed verdict in favor of Drs. Lloyd and Csicsko was properly
       rendered, the trial court did not abuse its discretion by refusing Hill’s proposed jury instruction.




       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015                         Page 19 of 26
[31]   Lastly, Hill challenges the trial court’s tender of Jury Instruction No. 23.

       Instructions serve to inform the jury of the law applicable to the facts presented

       at trial, enabling it to comprehend the case sufficiently to arrive at a just and

       correct verdict. Blocher v. DeBartolo Properties Management, Inc., 760 N.E.2d 229,

       235 (Ind. Ct. App. 2001), trans. denied. Jury instructions are committed to the

       sound discretion of the trial court. Id. In evaluating the propriety of a given

       instruction, we consider 1) whether the instruction correctly states the law, 2)

       whether there is evidence in the record supporting the instruction, and 3)

       whether the substance of the instruction is covered by other instructions. Id.

       However, if the instruction is challenged as an incorrect statement of the law,

       the applicable standard of review is de novo and we will not defer to the trial

       court’s interpretation of the law. Wal-Mart Stores, Inc., v. Wright, 774 N.E.2d
891, 893 (Ind. 2001) reh’g denied. An erroneous instruction warrants reversal

       only if it could have formed the basis for the jury’s verdict. Canfield v. Sandock,

       563 N.E.2d 1279, 1282 (Ind. 1990) (“We will assume that the erroneous

       instruction influenced the jury’s verdict unless it appears from the evidence that

       the verdict could not have differed even with a proper instruction.”) reh’g

       denied.


[32]   The disputed Jury Instruction No. 23, originally submitted to the trial court as

       the doctors’ proposed jury instruction No. 4, was tendered to the jury as

       follows:

               The law does not require that a physician guarantee that he will cure
               his patient or even that he will obtain a good result. The law does
               require that a physician possess and use that degree of skill and
       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015      Page 20 of 26
               learning which is ordinarily possessed and used by a physician under
               the same or similar circumstances at the time of the treatment or
               service.
               Accordingly, a physician will not be negligent if he exercises such
               reasonable care and ordinary skill, even though he mistakes a
               diagnosis, makes an error during treatment, or fails to appreciate the
               seriousness of the patient’s problem.
       (Appellant’s App. p. 1147). Claiming that the second paragraph of the Jury

       Instruction misstates the law, Hill maintains that “while the instruction states

       that the physician will not be negligent if he exercises ordinary care, it then goes

       on to say that specific types of error are not negligence.” (Appellant’s Br. p.

       38). “Indeed, it appears that if the instruction is taken seriously by the jury,

       nothing is left that could possibly lead to a finding of negligence.” (Appellant’s

       Br. p. 38).


                                                     A. Waiver


[33]   However, the doctors respond that we do not need to reach the merits of Hill’s

       contention as Hill failed to properly preserve the error he now claims. Indiana

       Trial Rule 51(C) proscribes that “[n]o party may claim as error the giving of an

       instruction unless he objects thereto before the jury retires to consider its

       verdict, stating distinctly the matter to which he objects and the grounds of his

       objection.” The purpose of this trial rule is to protect the trial court’s

       inadvertent error. Terre Haute Regional Hospital, Inc. v. El-Issa, 470 N.E.2d 1371,

       1376 (Ind. Ct. App. 1984), reh’g denied, trans. denied. Thus, the objection to the

       instruction must be sufficiently specific to make the trial court aware of the

       alleged error before it reads the instruction to the jury. Id. Objections to


       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015       Page 21 of 26
       instructions must state why the instruction is misleading, confusing,

       incomplete, irrelevant, not supported by the evidence, or an incorrect statement

       of the law. See Carrier Agency, Inc. v. Top Quality Bldg. Products, Inc., 519 N.E.2d
739, 744 (Ind. Ct. App. 1998), reh’g denied, trans. denied. An objection which is

       not specific preserves no error on appeal. Johnson v. Naugle, 557 N.E.2d 1339,

       1341 (Ind. Ct. App. 1990). A party claiming error in the giving of an

       instruction is limited to his stated objection at trial. Weller v. Mack Trucks, Inc.,

       570 N.E.2d 1341, 1343 (Ind. Ct. App. 1991).


[34]   During the jury instruction conference, Hill objected to the tender of Jury

       Instruction No. 23 because “it’s confusing to the jury. It essentially tells the

       jurors that any mistake is not necessarily negligence[.]” (Tr. p. 2341). As the

       trial court had “given this instruction before worded exactly like this,” it

       tendered the Instruction to the jury over Hill’s objection. (Tr. p. 2342). After

       the verdict, Hill filed a motion to correct error, challenging Jury Instruction No.

       23 as it “presented the jury with an incorrect and/or misleading statement of

       Indiana Law with regard to the applicable standard by which the jury was to

       determine whether or not the defendants had committed medical negligence.”

       (Appellant’s App. p. 1193).


[35]   While we agree that “an objection which merely asserts that an instruction is

       confusing or misleading is not specific enough to preserve error,” here, Hill

       clarified his allegation. See Poor Sisters of St. Francis Seraph of Perpetual Adoration,

       Inc. v. Catron, 435 N.E.2d 305, 309 (Ind. Ct. App. 1982). After he objected

       during the conference and outside the presence of the jury that the proposed

       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015    Page 22 of 26
       instruction was confusing, Hill explained his objection by adding “[i]t

       essentially tells the jurors that any mistake is not necessarily negligence[.]” (Tr.

       p. 2341). Although not very artfully worded, it is clear that Hill disputed Jury

       Instruction No. 23 as a misstatement of the law of negligence. Therefore,

       because Hill timely and sufficiently objected to the tender of the Jury

       Instruction, we will now turn to the merits of Hill’s challenge.


                                                      B. Merits


[36]   Evaluating the merits of Hill’s contentions, we note that this is not the first time

       Indiana courts have been called upon to review the language of Jury Instruction

       No. 23. In Dahlberg v. Ogle, 373 N.E.2d 159, 163 (Ind. 1978), “[t]rial court gave

       an instruction which in part informed the jury that the defendant [physician]

       did not warrant or guarantee the success of his treatment.” Our supreme court

       approved the instruction and advised that it was intended “to guide the jury

       away from reaching its verdict upon the mistaken conclusion that a physician

       warrants or guarantees the success of his treatment.” Id.


[37]   More recently, in Fall v. White, 449 N.E.2d 628, 635 (Ind. Ct. App. 1983), reh’g

       denied, we approved a virtually identical instruction, finding that it was a correct

       statement of law and was properly given. Citing to Dahlberg and Edwards v.

       Uland, 140 N.E. 546 (Ind. 1923), we stated:

               Our supreme court found that the failure of a physician to realize the
               actual seriousness of a condition is not negligence unless there are facts
               to indicate a lack of skill or lack of care in making the examination and
               diagnosis. Indiana has long recognized the principle that a physician’s


       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015     Page 23 of 26
               mistaken diagnosis does not constitute negligence when the physician
               has used reasonable skill and care in formulating such diagnosis.
       Fall, 449 N.E.2d at 635 (internal references omitted). Two subsequent cases

       have cited to Fall for the proposition that a physician’s conduct does not

       constitute negligence when the physician has used reasonable skill and care in

       formulating the diagnosis. See Schultheis v. Franke, 658 N.E.2d 932, 939 (Ind.

       Ct. App. 1995), trans. denied; Farrar v. Nelson, 551 N.E.2d 862, 865 (Ind. Ct.

       App. 1990), reh’g denied, trans. denied.


[38]   Hill references LaPorte Cmty. School Corp. v. Rosales, 963 N.E.2d 520, 525 (Ind.

       2012), to support his contention that the tendered Instruction No. 23 is an

       incorrect statement of the law that left the jury in doubt as to the proper

       standard for determining medical malpractice. In Rosales, the trial court read to

       the jury a comprehensive elements instruction, which included a list of factual

       scenarios. Id. at 523. Compared with the general negligence instruction, our

       supreme court concluded:

               While [the] Instruction [] may have been intended to explain to the
               jury that the plaintiff had the burden of proving the elements of
               negligence, proximate cause, and damages, the language and phrasing
               of the instruction permitted the jury to infer that the factual allegations
               set forth [] should be understood as factual circumstances identified by
               the court, based on the facts of the case, that automatically constitute
               negligence if proven by a preponderance of the evidence. Such an
               interpretation effectively creates new duties not recognized by the
               common law in Indiana.
       Id. at 524. “Even if the plaintiff’s interpretation—that [the] Instruction set forth

       only the plaintiff’s allegations of negligence and the parties’ burdens of proof—

       is considered a reasonable alternative reading, the existence of competing

       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015       Page 24 of 26
       interpretations renders the instruction ambiguous and confusing[.]” Id.

       Accordingly, the Rosales court held the instruction to be an incorrect statement

       of the law as it left the jury in doubt as to the law on a material issue of the case.

       Id. at 525.


[39]   Rosales is easily distinguishable from the situation before us. First, Rosales is not

       a medical malpractice case, like Fall, Dahlberg, Schultheis, or Farrar. And

       second, the Rosales instruction included a series of facts specific to the case that

       our supreme court determined could have caused confusion vis-a-vis the general

       negligence instruction, whereas Jury Instruction No. 23 did not include any

       confusing factual recitations but rather amounted to a straightforward statement

       which focused on the proper standard of care for finding medical negligence.

       Reading all the jury instructions together, there was no risk of confusion as in

       Rosales.


[40]   In sum, Jury Instruction No. 23 reminds the jury that a poor outcome does not

       constitute negligence if the physician exercises the requisite standard of care.

       Dahlberg, 373 N.E.2d at 164. As doctors are not guarantors of medical

       outcomes, no error is committed by instructing the jury that a doctor does not

       commit medical negligence when he exercises the appropriate skill and

       learning, but makes a mistake in diagnoses. See Fall, 449 N.E.2d at 635. Read

       together with the other instructions, Jury Instruction No. 23 carefully

       delineated the standard for determining whether medical malpractice had been

       committed. Therefore, we conclude that Jury Instruction No. 23 was a correct

       statement of the law and properly tendered to the jury.

       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015   Page 25 of 26
                                                CONCLUSION

[41]   Based on the foregoing, we conclude the trial court properly granted judgment

       on the evidence in favor of Drs. Lloyd and Csicsko; Hill was not prejudiced by

       the entry of the judgment on the evidence against two of the physicians; and the

       trial court properly tendered Jury Instruction No. 23 which advised the jury that

       physicians are not liable for an error in diagnosis or treatment when exercising

       reasonable care.


[42]   Affirmed.


[43]   Brown, J. and Altice, J. concur




       Court of Appeals of Indiana | Opinion 02A03-1405-CT-146 | October 15, 2015   Page 26 of 26